PER CURIAM.
Peter Dolinger seeks certiorari review of a circuit court order which denied his petition for writ of prohibition.
Since Dolinger’s petition was an original civil proceeding governed by Florida Rule of Civil Procedure 1.630, the proper method for review by this court is appeal rather than certiorari. Holmes v. Bonanno, 484 So.2d 77 (Fla. 2d DCA 1986). However, in any event we agree with the circuit court that Dolinger’s petition “does not show a prima facie case for relief.” No responsive brief is necessary. See Fla.R.App.P. 9.315(a).
Affirmed.
HALL, A.C.J:, and THREADGILL and BLUE, JJ., concur.